Exhibit 10.40

LOCKHEED MARTIN MANAGEMENT INCENTIVE COMPENSATION PLAN

2006 CORPORATE PERFORMANCE OBJECTIVES

In accordance with its charter, the Management Development and Compensation
Committee and the Stock Option Subcommittee (together, the “Committee”) of
Lockheed Martin Corporation’s Board of Directors reviews and approves Corporate
goals and objectives relevant to the Chief Executive Officer’s compensation,
evaluates the Chief Executive Officer’s performance and recommends to the
independent members of the Board the compensation level based on that
evaluation. The Committee also makes recommendations to the independent members
of the Board of Directors concerning the compensation of the Corporation’s other
executive officers. On February 23, 2006, the Committee established the key
performance objectives that will be used to evaluate corporate and executive
officer performance for purposes of determining incentive compensation awards
under the Lockheed Martin Management Incentive Compensation Plan (“MICP”) for
2006. The Committee generally reviews and makes annual incentive compensation
awards in the first quarter following completion of each year. Each of the
executive officers is assigned a targeted percentage (ranging from 65 percent to
125 percent) of base salary determined by the level of importance and
responsibility of the participant’s position in the Corporation. The amount of
incentive compensation generated by the target percentage is adjusted upwards or
downwards after assessment by the Committee of corporate performance and the
individual’s contribution to that performance. Following adjustment for
corporate and individual performance ratings, the bonuses payable under the MICP
for the executive officers can range from 0 percent to 195 percent of the target
bonus amount, or higher at the discretion of the Committee. In determining the
adjustment for individual performance, the Committee also considers subjective
criteria, such as the accomplishment of individual goals and contributions to
operational performance, as well as the individual’s implementation of and
adherence to the Corporation’s policy on ethics and standards of conduct,
customer satisfaction, teamwork, and retention and development of key personnel.

For 2006, the Committee plans to evaluate corporate performance, in part, by
comparison of 2006 actual results to selected financial performance measures
from the Corporation’s 2006 long-range plan. In evaluating 2006 MICP awards, the
Committee plans to consider the following measures of financial performance:
orders; sales; operating earnings before income taxes; operating margin;
earnings per share; cash from operations; capital expenditures; and return on
invested capital. Other objectives that the Committee plans to evaluate to
determine MICP awards for 2006 include: the Corporation’s mission success;
competitive win rates; achievement of focus program objectives; ability to
protect funding for existing programs; realization of available award fees;
achievement of enterprise objectives and savings; reduction in the number of
programs characterized internally as red or watch programs; achievement of
ethics awareness and compliance training objectives; achievement of corporate
diversity maturity model objectives; and achievement of hiring targets. In
addition, the Committee plans to consider the following measures: consummation
of the ULA joint venture; the Corporation’s success in continuing to expand into
adjacent market opportunities; the Corporation’s success in deploying cash to
increase shareholder value; the Corporation’s ability to increase the velocity
of executing acquisitions; the ability to drive productivity and continuous
improvement through



--------------------------------------------------------------------------------

the Corporation’s LM21 program; the ability of management to institutionalize
full spectrum leadership imperatives in talent development and performance
assessments; the ability to enhance and execute an investor relations strategy
to further differentiate the Corporation from its competitors; the ability to
reduce escalating medical costs through implementation of an employee health
wellness strategy; and the Corporation’s success in expanding business
continuity planning to include global pandemic disease threats. Selection of and
weighting of the various criteria in determining MICP awards is within the
Committee’s discretion and may vary from year to year. The Committee retains
discretion to determine the amount of actual awards, if any.